Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 09, 2014

The Court of Appeals hereby passes the following order:

A15D0070. KIMBERLY T. SPENCE v. GEORGIA FARM BUREAU MUTUAL
    INSURANCE, et al..

        Kimberly Spence filed suit in magistrate court against several defendants,
including Georgia Farm Bureau Mutual Insurance. The matter was transferred to
state court, which granted the defendants’ motion for summary judgment. Spence
then filed this application for discretionary appeal.
        The grant of summary judgment may be directly appealed. See OCGA § 9-11-
56 (h). Under OCGA § 5-6-35 (a) (11), an application for discretionary appeal is
required where litigation begins in magistrate court and reaches the state court by
means of a de novo appeal. See OCGA § 5-6-35 (a) (11). But this provision applies,
by its terms, only where the state court exercises de novo review of the magistrate
court’s decision. Here, the trial court’s order indicates that case was transferred from
magistrate court. Thus, OCGA § 5-6-35 (a) (11) does not apply.
        We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Spence shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              10/09/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.